UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
____________________________________
                                         )
MELISSA RIZIO                            )
Parent and Next Friend                   )
of D.R., a minor, et al.,                )
                                         )
                        Plaintiffs,      )
                                         )
        v.                               )    Civil Action No. 21-0597 (ABJ)
                                         )
DISTRICT OF COLUMBIA,                    )
                                         )
                        Defendant.       )
____________________________________)


                                 MEMORANDUM OPINION

       Plaintiffs Melissa Rizio, as parent and next friend of D.R., a minor, and D.R. initiated an

administrative action in the District of Columbia Office of the State Superintendent of Education

Office of Dispute Resolution, Compl. [Dkt. # 1] ¶ 5, seeking a finding that the District had denied

D.R. a Free and Appropriate Public Education (“FAPE”) under the Individuals with Disabilities

Education Act (“IDEA”) and an award of compensatory education services. Compl. ¶¶ 1, 49. The

Hearing Officer assigned to the action found that D.R. was generally entitled to an offer of a FAPE,

but he also found that plaintiff had taken “repeated action to home school Student and seek

acknowledgement of same from OSSE for each school year.” See Administrative Record [Dkt. #

6] (“AR 1”) at 21. 1 As a result, the Hearing Officer determined that the District was relieved of

its obligations to make an explicit offer of a FAPE or to conduct a triennial evaluation of D.R.




1      There are multiple page numbers on each page of the administrative record. For
consistency’s sake, the Court will utilize the page numbers of the PDF itself. The Hearing
Officer’s decision begins on page nine.

                                                 1
because “there is no obligation . . . when a parent is not seeking an offer of FAPE from the LEA.”

Id. at 23.

        Plaintiffs now challenge the Hearing Officer’s decision in this Court. They argue that

“[d]efendant was obligated to make D.R. an offer of FAPE for the 2018-2019 school-year, by

offering him a proposed IEP and placement,” and they have moved for summary judgment in their

favor. Pls.’ Mot. for Summ. J. [Dkt. # 14] (“Pls.’ Mot.”) at 9. Defendant has also moved for

summary judgment, asking this Court to uphold the ultimate determination but arguing that the

Hearing Officer erred in finding that a home schooled student was eligible for an offer of FAPE at

all. See Def.’s Mem. of P. & A. in Supp. of its Opp. to Pls.’ Mot. and Cross Mot. for Summ. J.

[Dkt. # 17] (“Def.’s Mot.”) at 9 (“home schooled students are not entitled to the LEA’s offer or

responsibility for FAPE”). The motions are now fully briefed. See also Pls.’ Mem. of P. & A. in

Reply to Def.’s Mot [Dkt. # 19] (“Pls.’ Reply); Def.’s Reply to Pls.’ Reply [Dkt. # 20] (“Def.’s

Reply”). For the following reasons, plaintiffs’ motion will be GRANTED and defendant’s motion

will be DENIED.

                                  FACTUAL BACKGROUND

        Plaintiff D.R. is a minor child who is a resident of the District of Columbia. Compl. ¶¶ 7–

8. The parties agree that he has historically been eligible for special education services pursuant

to the IDEA. See generally Reid ex rel. Reid v. District of Columbia, 401 F.3d 516, 518 (D.C. Cir.

2005) (“Under the Individuals with Disabilities Education Act (known as ‘IDEA’), states and

territories, including the District of Columbia, that receive federal educational assistance must

establish ‘policies and procedures to ensure,’ among other things, that ‘free appropriate public

education,’ or ‘FAPE,’ is available to disabled children.”), citing 20 U.S.C. § 1412(a)(1)(A).



                                                 2
       D.R.’s disability classification has been “Other Health Impairment” (“OHI”) due to his

Attention Deficit Hyperactivity Disorder (“ADHD”). AR 1 at 10. 2 D.R.’s last Individualized

Education Plan (“IEP”) was developed on June 9, 2016, when he attended a school identified as

“School C.” Id. at 13. For the 2016–2017 school year, D.R. was slated to attend a new school,

identified as “School A.” Id. “When Student entered School A, Student was nervous, but also

excited.” Id. However, upon starting at School A, D.R. “began falling behind academically and

feeling overwhelmed.” Id. Plaintiff received an independent neuropsychological evaluation, and

the parties convened an IEP meeting in November 2016 to discuss the results; however, the

meeting was postponed to be reconvened in January because the parties agreed “they did not have

enough data to make a final eligibility determination.” Id. at 14. Unfortunately, by winter break,

D.R.’s situation had worsened; “[i]n January 2017, Student refused to enter the School A building

and even refused to leave the house.” Id. “To avoid truancy proceeding[s],” Rizio withdrew D.R.

from School A; she began home schooling him on February 2, 2017. Id. at 10, 14. Because of the

timing of the withdrawal, a new IEP was not developed for D.R., though the parties had agreed

that he was still eligible for special education services. Id. at 10, 14–15.

       Rizio continued to home school D.R. through the 2017–2018 school year. But Rizio

“asserts that in September 2018 she contacted DCPS asking for educational placement options for

Student.” AR 1 at 10. Because what happened next is at the core of the dispute, the Court will

quote the Hearing Officer’s findings in full:

               On September 4, 2018, Petitioner contacted the DCPS Re-Engagement
               Coordinator in the DCPS Office of Equity and provided her a portion of
               Student’s last IEP. The coordinator, after looking at what was sent, pointed
               out to Petitioner that the IEP did not suggest a smaller setting and asked if

2       While plaintiffs dispute the legal significance of certain facts, they do not challenge the
factfinding of the Hearing Officer except where noted.

                                                  3
                Petitioner had any evidence why Student’s neighborhood school could not
                accommodate Student. The coordinator asked for Petitioner’s address so
                she could determine Student’s neighborhood school.

                Petitioner later shared Student’s 2016 evaluation. In an email sent to DCPS
                Office of Equity on September 14, 2018, Petitioner stated that she wanted
                to know if DCPS had a school that could support the findings for smaller
                class sizes supports for learning differences noted in Student’s last
                evaluation that she provided.

                Petitioner had further communication thereafter with the DCPS Office of
                Equity by telephone. Typically the Office of Equity personnel meet in
                person with parents and students and there was an attempt to do so, but it
                did not happen with Petitioner. After reviewing the educational records and
                history of enrollment and speaking to Petitioner, the Director of Student
                Support in the DCPS Office of Equity determined that because Student was
                not enrolled as a DCPS student, Petitioner should reach out to her local
                DCPS school. He suggested Petitioner do so for the local school to make a
                determination of the level of restriction in educational setting that Student
                would require. There was no email response sent by DCPS in response to
                Petitioner’s September 14, 2018, email.

Id. at 15–16.

       Plaintiff Rizio proceeded to home school D.R. for the 2018–2019 school year. Rizio then

“asserts that prior to the start of SY 2019-2020 she contacted Student’s neighborhood DCPS school

(“School B”) and inquired about enrolling Student in that school.” AR 1 at 10.

                In August 2019, prior to the start of SY 2019-2020, Petitioner reached out
                to Student’s neighborhood DCPS school, School B, about re-enrolling
                Student in DCPS. She was told by the front desk staff that Student could
                be enrolled at any time and she could even come in person to enroll him.
                Petitioner was also given the name and contact information of the new
                Special Education Coordinator (“SEC”) for the school at that time. She
                called the SEC and a left a message outlining her questions about what
                supports and/or services could be made available to Student for the
                upcoming school year. Petitioner did not ever go to School B to enroll
                Student in DCPS.

                Upon hearing about Petitioner’s intent to re-enroll Student in a public
                school, Student became scared, anxious and overwhelmed. Prior to the first
                day of school for DCPS Student called a suicide hotline and threatened to
                harm [him]self as a result of the upcoming change in schooling. Student

                                                 4
                was admitted to Children’s National Medical Center in Washington, D.C.
                for one week and thereafter was admitted to an out of state RTC.

                The School B SEC contacted Petitioner on August 28, 2019, during her trip
                to admit Student to the RTC. She explained the situation to the SEC and
                asked again what DCPS could offer based on Student’s needs. The SEC
                stated she would look into Student’s paperwork and follow up regarding
                potential options. Petitioner never received a response or follow up from
                the SEC. Student was discharged from the RTC on October 7, 2019.
                Student was to attend a special post RTC program, but was not able to do
                so. For Petitioner, Student attending School B was not an option. Petitioner
                continued to home school Student after Student’s discharge from the RTC
                and she had no other contact with School B or DCPS.

Id. at 16.

                                   Hearing Officer’s Decision

         The Hearing Officer addressed two disputes: (1) “Whether DCPS denied Student a FAPE

by failing to offer Student a FAPE as of September 6, 2018,” AR 1 at 18; and (2) “Whether DCPS

denied Student a FAPE by failing to comprehensively reevaluate Student and offer Student a FAPE

as of August 2019.” Id. at 21. But before addressing those issues, the Hearing Officer also made

a preliminary decision: that home schooled students, similar to students in private schools, are

entitled to “an offer of FAPE unless the parent makes clear his or her intent to keep the child” in

home schooling. Id. at 20, citing District of Columbia v. Vinyard, 971 F. Supp. 2d 103 (D.D.C.

2013).

         As to the September 2018 time frame, the Hearing Officer found that Rizio essentially

abandoned her attempts and that her failure to “contact the neighborhood school to request a

FAPE” reflected that she had chosen “instead to continue to home school” D.R. AR 1 at 21. The

Hearing Officer added that this interpretation was supported not only by the lack of follow-up, but

also by the submission of paperwork to continue home schooling. Id. In short, “Petitioner’s failure

to follow through with the direction offered her by the DCPS Office on Equity and instead her

                                                 5
choice to continue to home school Student made clear her intent to keep Student ‘privately

placed.’” Id.

       As to the August 2019 offer of FAPE, the Hearing Officer found that Rizio had indeed

contacted the neighborhood school as DCPS had suggested. AR 1 at 21. But, shortly after, D.R.

was admitted to a Residential Treatment Center (“RTC”), and

                Petitioner did not contact DCPS following Student’s discharge for the RTC
                to seek an offer of a FAPE for the remainder of SY 2019-2020. Instead,
                Petitioner made a determination on her own that a DCPS school would not
                be appropriate for Student and again registered with OSSE to home school
                Student for the remainder of that school year. Since then, it was not until
                Petitioner filed this due process complaint in September 2020, that she put
                DCPS been [sic] on notice that rather than continue to home school Student,
                she wants an offer of FAPE.

Id.

       Finally, the Hearing Officer found that plaintiffs had not requested a triennial evaluation

and that the District was therefore not at fault for not providing one. AR 1 at 23.

                                       STANDARD OF REVIEW

       Under the IDEA, parties disputing an administrative decision may sue in either state or

federal court. See 20 U.S.C. § 1415(i)(2)(A). The court then “(i) shall receive the records of the

administrative proceedings; (ii) shall hear additional evidence at the request of a party; and

(iii) basing its decision on the preponderance of the evidence, shall grant such relief as the court

determines is appropriate.” See id. § 1415(i)(2)(B). “When no additional evidence is introduced

in a civil suit seeking review of an H.O.D., a motion for summary judgment operates as a motion

for judgment based on the evidence comprising the record.” Thomas v. District of Columbia,

407 F. Supp. 2d 102, 109 (D.D.C. 2005).




                                                 6
       Because this is an appeal of an administrative decision, the court must give “due weight”

to the proceedings below. Bd. of Educ. of Henrick Hudson Sch. Dist. v. Rowley, 458 U.S. 176, 206

(1982). The D.C. Circuit has provided guidance on the approach to be followed in an IDEA case:

               “[A] party challenging the administrative determination must at least take
               on the burden of persuading the court that the hearing officer was wrong,
               and that a court upsetting the officer’s decision must at least explain its basis
               for doing so.” See Kerkam v. McKenzie, 862 F.2d 884, 887 (D.C. Cir. 1989)
               (“Kerkam I”). But we have also made clear that given the district court’s
               authority to “hear additional evidence at the request of a party” and “bas[e]
               its decision on the preponderance of the evidence,” see 20 U.S.C.
               §§ 1415(i)(2)(B)(ii), (iii), IDEA “plainly suggest[s] less deference than is
               conventional” in administrative proceedings. See Kerkam I, 862 F.2d
               at 887. Moreover, a hearing decision “without reasoned and specific
               findings deserves little deference.” See Kerkam v. Superintendent, D.C.
               Pub. Schs., 931 F.2d 84, 87 (D.C. Cir. 1991) (“Kerkam II”) (internal
               quotation marks omitted).

Reid, 401 F.3d at 521.

                                            ANALYSIS

       If a school system is obligated to offer a child a FAPE, the plan must include special

education and related services that: (a) “have been provided at public expense, under public

supervision and direction, and without charge”; (b) “meet the standards of the State educational

agency”; (c) “include an appropriate preschool, elementary school, or secondary school education

in the State involved”; and (d) “are provided in conformity with the individualized education

program.” 20 U.S.C. § 1401(9). The first question to be answered in this case is whether the

Hearing Officer correctly determined that D.R. was entitled to an offer of a FAPE. The District

contends that “home-schooled children are not afforded any protections under Vinyard, and,

specifically, are not entitled to an offer of FAPE.” Def.’s Mot. at 8; see also Pls.’ Mot. at 9 (“The

Hearing Officer’s reliance on Vinyard was correct.”).



                                                  7
       In Vinyard, the court addressed the District’s responsibilities towards students who are

enrolled in private schools through parental choice, rather than pursuant to an IEP placement. 971

F. Supp. 2d 103. Vinyard concluded that “a local educational agency is required to (re)evaluate a

child or revise an IEP at the parent’s request even if the child is not presently enrolled in a public

school in that locality.” Id. at 113.

       The Court starts by noting that both parties’ attempts to parse the meaning of Vinyard are

somewhat misguided, as Vinyard is not the actual source of the responsibility to provide an offer

of FAPE to residents of the District; the IDEA itself is. The complete child find provision in the

IDEA states that:

               All children with disabilities residing in the State, including children with
               disabilities who are homeless children or are wards of the State and children
               with disabilities attending private schools, regardless of the severity of their
               disabilities, and who are in need of special education and related services,
               are identified, located, and evaluated and a practical method is developed
               and implemented to determine which children with disabilities are currently
               receiving needed special education and related services.

20 U.S.C. § 1412(a)(3)(A). The FAPE provision in the IDEA, 20 U.S.C. § 1412(a)(1)(A), states

more simply that “[a] free appropriate public education is available to all children with disabilities

residing in the State between the ages of 3 and 21.”

       The District seems to focus on the child find provision 3 and argues that home schooled

students are not entitled to an offer of FAPE because “[i]n accordance with D.C. Code § 5204.2,


3       The District does not cite to any provision in the statute, but simply quotes from Vinyard.
Since the FAPE provision of the IDEA does not mention the parentally placed private school
children at issue in Vinyard, but the child find provision does, defendant appears to be making its
distinction based on the child find provision. See Def.’s Mot. at 10–11 (arguing that “the hearing
officer’s comparison of home-schooled students to children parentally placed in private schools is
legally flawed” because “[i]n the District of Columbia, a home-schooled student is not considered
to be a child parentally placed in a private school.”).


                                                  8
DCPS does not consider home schooling to be a private school placement.” Def.’s Mot. at 9. In

support, the District quotes the Department of Education:

                Whether home-schooled children with disabilities are considered parentally
                placed private school children with disabilities is a matter left to state law.
                Children with disabilities in home-school or home day cares must be treated
                in the same way as other parentally placed private school children with
                disabilities for purposes of Part B of the Act only if the State recognizes
                home schools or home day cares as private elementary or secondary
                schools.

Id., quoting 71 Fed. Reg. 46594.

        But this formulation misses the point entirely; the District’s responsibility is not, under the

plain language of the FAPE provision, limited to public school students and parentally placed

private school children. 4 Its responsibility is to “all children with disabilities residing in the State

between the ages of 3 and 21.” 20 U.S.C. § 1412(a)(1)(A). “All children” means all children.

That group includes, but is not limited to, parentally placed private school children – so, as other

courts in this district have persuasively concluded, it does not matter whether home schooled

children fall into that group. See Hawkins ex rel. D.C. v. District of Columbia, 539 F. Supp.

2d 108, 116 (D.D.C. 2008) (finding that duties under the IDEA extended to a home schooled

student who was “an undisputed resident of the District of Columbia who had been identified as a

potential candidate for special education services. DCPS therefore denied D.C. a free appropriate

public education” by declining to engage in the evaluation process); see also District of Columbia




4       Though it is not entirely clear why the child find provision would be relevant in this case,
20 U.S.C. § 1412(a)(3)(A) is similarly not limited to parentally placed private school children.
The very first clause in the IDEA’s child find provision says that the District must identify, locate,
and evaluate “[a]ll children with disabilities residing in the State, including” students who are
parentally placed at private schools. 20 U.S.C. § 1412(a)(3)(A) (emphasis added). The inclusion
of that group of students does not imply the exclusion of others.

                                                   9
v. Abramson, 493 F. Supp. 2d 80, 84 (D.D.C. 2007) (“DCPS has a fundamental obligation to

provide FAPE to a child with a disability residing in the District of Columbia.”).

         There does not seem to be any record dispute as to whether D.R. is a child with a disability

residing in the District. So the Court will not disturb the Hearing Officer’s determination with

respect to D.R.’s eligibility for a FAPE, and it moves on to the two substantive questions: did the

District fail to make an offer of FAPE in September 2018 and/or August 2019?

                                          September 2018

         In September 2018, Rizio “contacted DCPS asking for educational placement options” for

D.R. AR 1 at 10. She first “contacted the DCPS Re-Engagement Coordinator in the DCPS Office

of Equity and provided her a portion of Student’s last IEP.” Id. at 15. The coordinator “asked if

[Rizio] had any evidence why Student’s neighborhood school could not accommodate Student.”

Id. Rizio then shared the 2016 evaluation and “stated that she wanted to know if DCPS had a

school that could support the findings for smaller class sizes supports for learning differences noted

in Student’s last evaluation that she provided.” Id. DCPS then suggested plaintiffs contact their

local DCPS school “to make a determination of the level of restriction in educational setting that

Student would require.” Id. at 16. At this point, the process ground to a halt; plaintiff did not

follow up with the local school, and the District did not make any additional efforts either. See id.

at 21.

         Plaintiffs argue that the Hearing Officer erred in allowing the District to create what

essentially amounted to an enrollment requirement. See Pls.’ Mot. at 12 (arguing that the Hearing

Officer “ratified the Defendant requiring Ms. Rizio to perform such a futile act.”). And it is clear

in the text of the IDEA that a school district may not require a student to enroll in order to receive

evaluations or a proposed placement. See Woods v. Northport Pub. Sch., 487 F. App’x 968, 979

                                                 10
(6th Cir. 2012) (“It is residency, rather than enrollment, that triggers a district’s IDEA

obligations.”); see also District of Columbia v. Wolfire, 10 F. Supp. 3d 89, 95 (D.D.C. 2014)

(“there is no requirement that a child be currently enrolled in a public school to be entitled to

a FAPE offer”).

       But regardless of why plaintiffs were asked to contact their local school, the more important

point is that it is clear that the IDEA process was abandoned and plaintiff never received an offer

of FAPE from the District. 5 Even though the District was aware of the issues that had prompted

plaintiffs to withdraw D.R. from the local school, the student did not receive a new and updated

IEP. Moreover, plaintiffs provided D.R.’s November 2016 neuropsychological evaluation to

DCPS, but it was never incorporated into an actual IEP. The District never communicated any

details about what services DCPS could provide, and the placement question was never resolved.

       For its part, DCPS essentially admits that, as the parties’ communication fizzled, it did not

provide an offer of FAPE to plaintiff. See Def.’s Mot. at 10 (arguing that “the hearing officer

correctly noted that ‘had Plaintiff truly sought an offer of FAPE for D.R., she would have followed

the direction provided to her by DCPS in September 2018 and contacted her DCPS neighborhood

school[]’”) (brackets in original omitted). But the District argues that this was justified by

plaintiff’s actions – because plaintiff did not pursue the path proposed by the District, and later




5       The Court does not necessarily agree with plaintiffs’ suggestion that DCPS made IDEA
services contingent upon enrollment, as there is evidence in the record that DCPS was attempting
to ascertain the proper placement for D.R. It recommended that plaintiff contact the school “for
the local school to make a determination of the level of restriction in educational setting that
Student would require.” AR 1 at 16. Thus, it appears that DCPS was of the view that an IEP team,
rather than District staff in the Office on Equity, was best suited to continue the inquiry into what
a FAPE would look like for D.R. But even if there was no enrollment requirement and plaintiffs
bear some practical responsibility for the breakdown in the process, the obligation under the statute
rests with the district, and there is no question that defendant did not offer an updated IEP.

                                                 11
filed paperwork to continue to home school D.R., the District was no longer “responsible for

making FAPE available to the child.” Id.; see also AR 1 at 21 (“Petitioner made no further contact

with DCPS that school year. The Hearing Officer concludes that Petitioner’s failure to follow

through with the direction offered her by the DCPS Office on Equity . . . made clear her intent to

keep Student ‘privately placed.’”).

       In making this argument, the District conflates its responsibility to offer FAPE with its

responsibility to provide the actual services. It is true that when the “parents ‘make clear [their]

intent to keep the child enrolled’” elsewhere, Vinyard, 971 F. Supp. 2d at 111 (edit in original),

the District is not required to provide the services that would constitute a FAPE. However, it is

also quite clear that the District is still required to make an offer of FAPE:

               [O]nce a . . . child is identified as a student with disabilities under the IDEA,
               the local educational agency will offer the child a FAPE, i.e., an IEP, at
               which point the parents either (1) accept the offer of FAPE and enroll the
               child in a public school, at which point the local educational agency is
               obligated to make FAPE available to the child; or (2) the parents make clear
               their intent to keep the child enrolled [elsewhere], and the local educational
               agency is not required to make FAPE available to the child. By the
               Department of Education’s own interpretation of the governing regulations,
               the receipt of services pursuant to an IEP is predicated on a child enrolling
               in a public school, but an offer of an IEP is not.

Id. (internal citations, brackets, and quotation marks omitted). In short, “the relevant inquiry is

whether the parents expressed their intent to maintain the child’s [home] school

enrollment after the school district offers a FAPE.” Id. at 114 (emphasis in original); see also

Hawkins, 539 F. Supp. 2d at 115 (finding that the “failure to continue the eligibility process was

an error,” and that “DCPS was still obligated to ‘offer FAPE by evaluating the student, convening

an eligibility meeting, determining eligibility, developing an IEP if the student is eligible and

determining and offering an appropriate placement’”), quoting Abramson, 493 F. Supp. 2d at 85.


                                                  12
The District cannot cite a parent’s inaction to justify its failure to live up to its legal obligation to

provide an offer of FAPE – the statute places these obligations on the District, not on parents. See

20 U.S.C. § 1412(a)(1)(A) (States must ensure that “[a] free appropriate public education is

available to all children with disabilities residing in the State between the ages of 3 and 21.”); see

also id. § 1412(a)(1)(B) (making FAPE available is an “obligation”). This Court finds that the

Hearing Officer erred and that the District failed to meet its obligation to offer D.R. a FAPE in

September 2018.

                                             August 2019

        In August 2019, Rizio reached out to D.R.’s neighborhood school “about re-enrolling

Student in DCPS.” AR 1 at 16. Rizio also “called the SEC and left a message outlining her

questions about what supports and/or services could be made available to Student for the upcoming

school year.” Id. At that point, the student “called a suicide hotline and threatened to harm

[him]self as a result of the upcoming change in schooling.” Id. Even while dealing with this crisis,

Rizio “explained the situation to the SEC and asked again what DCPS could offer based on

Student’s needs.” Id. “The SEC stated she would look into Student’s paperwork and follow up

regarding potential options. [But] Petitioner never received a response or follow up from the

SEC.” Id. Neither party initiated further contact at that time. Id.

        D.R. was also entitled to a triennial reevaluation in October of 2019. See AR 1 at 23; see

also 34 C.F.R. § 300.303(b)(2) (“A reevaluation . . . [m]ust occur at least once every 3 years, unless

the parent and the public agency agree that a reevaluation is unnecessary.”). However, the District

points out that 34 C.F.R. § 300.303(a)(2) explicitly states that such a reevaluation must occur “[i]f

the child’s parent or teacher requests a reevaluation,” and the Hearing Officer found that “there is

no evidence that Petitioner sought revaluation of Student in SY 2019–2020.” AR 1 at 23. Plaintiffs

                                                   13
have not pointed to any evidence in the record establishing that they did seek reevaluation. As a

result, this Court cannot find that the Hearing Officer erred in determining that plaintiffs did not

sustain their burden on the triennial evaluation issue.

       However, this does not resolve the larger question of whether the District failed to offer

D.R. the FAPE to which he was entitled in August 2019. Here, the Hearing Officer again placed

the onus on the parent to “seek[] an offer of FAPE from the LEA.” AR 1 at 23. This was a legal

error, as already explained; the duty is with the District, and the District’s responsibility was to

offer D.R. a FAPE as a child with a disability residing within the District. See 20 U.S.C.

§ 1412(a)(1)(A).

       But the Hearing Officer’s conclusion that plaintiff failed to seek such an offer was also an

improper factual conclusion based on the conversations described by the Hearing Officer. Plaintiff

made clear that she wanted to know what the District could offer her son. See AR 1 at 16 (noting

that “Petitioner reached out to Student’s neighborhood DCPS school, School B, about re-enrolling

Student in DCPS,” “called the SEC and a left a message outlining her questions about what

supports and/or services could be made available to Student for the upcoming school year,” and,

after D.R. was admitted to the hospital, “asked again what DCPS could offer based on Student’s

needs”). Despite these efforts, D.R. did not receive a new placement proposal. The District did

not offer an IEP, even though D.R.’s last IEP was from June 2016 and did not incorporate his

November 2016 neuropsychological evaluation. Worse, the District affirmatively represented that

it would “look into Student’s paperwork and follow up regarding potential options.” AR 1 at 16.

The District failed to do so, and this failure constituted a failure to offer FAPE to D.R.




                                                 14
                                             Remedies

       The D.C. Circuit has held that “an IDEA claim is viable only if those procedural violations

affected the student’s substantive rights.” Lesesne ex rel. B.F. v. District of Columbia, 447

F.3d 828, 834 (D.C. Cir. 2006) (emphasis in original). In this instance, the parties have not focused

their briefing on the impact that the failure to offer D.R. a FAPE has had on his education, and the

Hearing Officer did not reach the question because he determined that there was no predicate

procedural violation.    Similarly, the Hearing Officer did not reach the question of what

compensatory education would be appropriate. As a result, this case will be remanded to the

Hearing Officer to address, consistent with this opinion, what remedy, if any, is appropriate to

compensate D.R. for the District’s failure to offer him the FAPE to which he was entitled. A

separate order will issue.




                                              AMY BERMAN JACKSON
                                              United States District Judge

DATE: January 6, 2022




                                                 15